Citation Nr: 1132000	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-23 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to a rating higher than 10 percent for a left ankle disability prior to February 8, 2010, and a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1976 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

Because, however, the claims required further development before being decided on appeal, the Board remanded the claims in January 2010 to the RO via the Appeals Management Center (AMC).  This additional development included especially having the Veteran undergo VA compensation examinations to reassess the severity of his disabilities.

The Veteran had these additional VA compensation examinations in February 2010 for his left ankle disability and June 2011 for his left ear hearing loss.  And after considering the results, the AMC issued a July 2011 decision increasing the rating for his left ankle disability from 10 to 20 percent, but only retroactively effective from February 8, 2010, the date of that VA compensation examination for this disability.  The AMC continued to deny a higher (i.e., compensable) rating for his left ear hearing loss.  He since has continued with his appeal concerning this hearing loss claim, also requesting an even higher rating for his left ankle disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, unless he expressly indicates otherwise).  So this claim now concerns whether he was entitled to a rating higher than 10 percent for this left ankle disability prior to February 8, 2010, and whether he has been entitled to a rating higher than 20 percent since.


FINDINGS OF FACT

1.  The Veteran has had marked (not just moderate) limitation of motion of his left ankle since filing the claim at issue for a higher rating for this disability on September 8, 2006, especially when considering his pain.

2.  The 20 percent rating he now has for this left ankle disability is the highest possible schedular rating under the applicable diagnostic code, and this disability is not so exceptional or unusual as to render impractical the application of the regular rating schedule standards and warrant extra-schedular consideration.

3.  At worst, he has Level VII hearing loss in his left ear and Level I hearing loss in his non-service-connected right ear.


CONCLUSIONS OF LAW

1.  The criteria are met for the higher 20 percent rating, though no greater rating, for the left ankle disability as of the receipt of this increased-rating claim on September 8, 2006 (so earlier than the current effective date of February 8, 2010).  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2010).

2.  The criteria are not met, however, for a compensable rating for the left ear hearing loss.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14; 4.85, DC 6100, 4.86 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2006, prior to initially adjudicating his claims in November 2006, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the disability rating and downstream effective date elements of his claims.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  And as the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; The RO and AMC obtained his VA outpatient treatment records and arranged for VA compensation examinations.  Notably, the AMC complied with the Board's January 2010 remand directives by arranging for VA compensation examinations in February 2010 and June 2011 to reassess the severity of his left ankle disability and left ear hearing loss.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  And, indeed, it was primarily based on the results of that February 2010 VA examination that the AMC increased the rating for the left ankle disability as of the date of that examination.  Additional examinations are not needed since there is sufficient evidence to determine the severity of these disabilities in relation to the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The mere passage of time since those examinations is not reason enough, alone, to require additional examinations.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  


II.  Analysis-Whether the Veteran is Entitled to Higher Ratings for his Left Ankle Disability and Left Ear Hearing Loss

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Left Ankle Disability

Prior to February 8, 2010 (the date of his most recent VA compensation examination), the Veteran had a 10 percent rating for his left ankle disability, and he has had a 20 percent rating for it since under 38 C.F.R. § 4.71a, DC 5271, for limitation of motion of the ankle.


DC 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a maximum 20 percent rating for marked limitation.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Rating Schedule provides some guidance, however, by defining normal range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The Veteran has been diagnosed with traumatic arthritis of his left ankle, 
status-post repair of an Achilles tendon rupture, based on X-rays taken during his October 2006 VA examination.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for traumatic arthritis (DC 5010), in turn rated as degenerative arthritis (DC 5003), in turn rated under the applicable DC for limitation of motion of the affected joint(s) - which, here, as mentioned, is DC 5271 since involving the ankle.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (indicating that when determining a rating for a disability that is at least partly based on the extent there is limitation of motion, VA adjudicators must consider whether there is additional disability, such as additional limitation of motion, due to factors such as pain or painful motion, weakness, premature or excess fatigability, and incoordination, including during prolonged repetitive use or when the symptoms are most problematic ("flare ups").

The Veteran filed his claim for a higher rating for this disability on September 8, 2006.  In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned when the rating for a disability is increased.  It is dependent on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

When increasing the rating for this disability from 10 to 20 percent, the AMC determined that it was not shown the Veteran was entitled to this higher rating until his February 8, 2010 VA compensation examination.  So the AMC elected option (1) from above and made the rating increase effective as of the date of that VA compensation examination (date entitlement arose) (38 C.F.R. § 3.400(o)(1)).  The Board, however, disagrees and concludes the Veteran is entitled to this higher 20 percent rating, albeit no greater rating, as of the date of receipt of his increased-rating claim on September 8, 2006.

During this immediately preceding period prior to February 8, 2010, the most important evidence comes from the October 2006 VA examination.  On repetitive range of motion testing, the Veteran demonstrated what amounted to "marked" limitation of motion of his left ankle, versus just "moderate" limitation of motion, since he had only 1/4 of normal dorsiflexion (5 out of the regular 20 degrees) and only 2/3 of normal plantar flexion (30 out of the regular 45 degrees).  See 38 C.F.R. § 4.71, Plate II.  Given especially this restriction of his dorsiflexion during even that earlier VA examination, the Board finds that a higher 20 percent rating is warranted under DC 5271 because he met the requirements for this higher rating prior to his more recent February 8, 2010 VA examination.

In comparison, the February 2010 VA examiner found slightly better dorsiflexion, to 10 degrees, although slightly worse plantar flexion, which was to only 25 degrees.  On the basis of that examination, the RO assigned the maximum 20 percent rating under DC 5271, as of February 8, 2010, the date of that examination.  But given the nearly equivalent findings during the earlier October 2006 VA examination, consistency demands the Board assign this higher 20 percent rating as of the contemporaneous receipt of the increased-rating claim on September 8, 2006.  This, as mentioned, is the highest possible rating under DC 5271, so to receive an even greater rating, the Veteran must satisfy the requirements of some other potentially applicable DC or warrant consideration of additional compensation on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

There is no indication of ankylosis, however, precluding consideration of DC 5270, the only other potentially applicable DC that could provide a rating higher than 20 percent.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the Veteran still has some quantifiable measure of range of motion of his left ankle on both plantar flexion and dorsiflexion, albeit not normal range of motion in either direction, by definition his left ankle is not ankylosed.

There is no basis to "stage" his rating under Hart because his left ankle disability has never been more than 20-percent disabling at any time since September 8, 2005, one year prior to filing his current claim.  He is, however, entitled to this 20 percent rating as of the receipt of his increased-rating claim on September 8, 2006, so not just as of his February 8, 2010 VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Left Ear Hearing Loss

The Veteran's left ear hearing loss has been assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 6100.  He contends it is worse.  It is important for him to understand that a rating for hearing loss is determined by mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this instance, the audiometric findings do not support a compensable rating.


Evaluations of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

But, here, only the hearing loss in the left ear is service connected.  Under 38 C.F.R. § 4.85(f), if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of § 3.383.  Therefore, for the purposes of applying 38 C.F.R. § 4.85(f) to Table VII, the Board designates the non-service-connected right ear to have only, at most, Level I hearing loss.  The pertinent medical evidence for consideration consists of VA audiology examination reports dated in October 2006 and June 2011, and VA outpatient treatment records.  The Veteran initially had a VA audiology examination in October 2006.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

50
35
30
30
LEFT

25
70
75
70

The average loss was 48 decibels in the right ear and 60 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 74 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this equates to hearing acuity Level V for the left ear.  And subject to 38 C.F.R. § 4.85(f)(hearing loss provisions for one service-connected ear), his non-service-connected right ear is assigned Level I hearing for the purpose of evaluating the service-connected right ear.  These findings, in turn, warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.  

The provisions for exceptional patterns of hearing impairment apply here, however.  see 38 C.F.R. § 4.86(b), since the puretone threshold was 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  But even taking the higher of the values of Tables VI (Level V) and VIa (Level IV), the service-connected left ear still only has at most Level V hearing loss.  And even after elevation to the next higher numeral of Level VI, and combined with the Level I assignment for the 
non-service-connected right ear (see again § 4.85(f)), this still results in a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.  

On remand, the AMC arranged for the Veteran to have another VA hearing examination in June 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

45
35
25
25
LEFT

30
70
60
60

The average loss was 33 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 64 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level VI for the left ear.  And subject to 38 C.F.R. § 4.85(f)(hearing loss provisions for one service-connected ear), 
his non-service-connected right ear is assigned Level I hearing, for the purpose of evaluating the service-connected right ear.  These findings warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.  

He again had exceptional patterns of hearing impairment, however, so again warranting application of the special provisions of 38 C.F.R. § 4.86(b).  But taking the higher of the values of Tables VI (Level VI) and VIa (Level III), and then elevating this to the next higher numeral of Level VII, and combining it with the Level I assignment for his non-service-connected right ear (see again § 4.85(f)), still results in a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.

Also, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  To that end, the June 2011 VA examiner determined the Veteran's hearing loss has significant occupational impairment effects, namely, poor understanding skills in the left ear that result in difficulty with communication.  But under Martinak, even if this examiner's description of these functional effects was insufficient, the Veteran bears the burden of demonstrating any resultant prejudice in the adjudication of his claim.  There is no such allegation.

There is no basis to "stage" his rating under Hart, either, because his left ear hearing loss has never been more than 0-percent disabling at any time since September 8, 2005, one year prior to filing his current claim.  The preponderance of the evidence is against his claim, so the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The pain and consequent limitation of motion the Veteran has in his left ankle are contemplated by the regular schedular rating criteria - in particular, DCs 5003 and 5010 that refer the rater to DC 5271.  And the June 2011 VA examiner remarked on the significant occupational effects caused by the Veteran's hearing loss, but there is no indication there is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria.  His occupational and functional limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration.  See Martinak, 21 Vet. App. at 455-56.  See also Thun, 22 Vet. App. at 111, and 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran has not required any hospitalizations, let alone on a frequent basis, for evaluation or treatment of these disabilities.  Instead, most, if not all, of the evaluation and treatment he has received has been on an outpatient basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a compensable rating for left ear hearing loss is denied.

However, a higher 20 percent rating, though no greater rating, is granted for the left ankle disability as of September 8, 2006 (so not just as of February 8, 2010), subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


